EXHIBIT 10.1 CONFIDENTIAL TREATMENT REQUESTED AMENDMENT NUMBER EIGHT TO GOOGLE SERVICES AGREEMENT This Amendment Number Eight to Google Services Agreement (“Amendment”), effective as of January 1, 2017 (“Amendment Eight Effective Date”), is between Google Inc. (“Google”) and Synacor, Inc. (“Company”) and amends the Google Services Agreement that has an effective date of March 1, 2011 (as amended, the “Agreement”).Capitalized terms not defined in this Amendment have the meanings given to those terms in the Agreement.The parties agree as follows: 1.AdSense for Shopping.The following box entitled “AdSense for Shopping” is added to the cover pages of the Agreement under “Advertising Services”: ☒ ADSENSE FOR SHOPPING (“AFSH”) AFSH Revenue Share Percentage AFSH Deduction Percentage Sites approved for AFSH: See Exhibit A Approved Client Applications for AFSH: None [*] [*] 2.Additional Definitions.The following definitions are added as new Sections 1.37-1.42: “1.37. ‘EEA Desktop AFS Request’ means a Request for Desktop AFS Ads that is generated by an EEA Query. 1.38. ‘EEA End User’ means an End User who, based on IP address data available to Google, is located within the European Economic Area. 1.39. ‘EEA Query’ means a Search Query submitted by an EEA End User. 1.40. ‘EEA Search Ads’ means hyperlinked ads (whether provided by Google or any third party) that are displayed in response to EEA Queries. 1.41. ‘Equivalent AFS Ads’ means any third party or Company sourced advertisements that are the same as or substantially similar in nature to the AFS Ads. 1.42.‘Equivalent AFSH Ads’ means any third party or Company sourced advertisements that are the same as or substantially similar in nature to the AFSH Ads.” 3.Launch, Implementation and Maintenance. a. Section 2.2(d) is deleted in its entirety and replaced by the following: “2.2(d) Search Result Requirements. (i)For each AFS Request, Company will request at least 3 wide format Desktop AFS Ads (subject to Section 2.2(d)(ii)), at least 1 Mobile AFS Ad, or at least 1 Tablet AFS Ad, as applicable. (ii)For each EEA Desktop AFS Request, if Company requests: (A) a total of 5 or more EEA Search Ads on the applicable Results Page, Company will request at least 3 Desktop AFS Ads on that Results Page; (B) a total of 3 or 4 EEA Search Ads on the applicable Results Page, Company will request at least 2 Desktop AFS Page 1 of 7 – Confidential [*] CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
